Citation Nr: 1012094	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected residuals of a right tympanic 
membrane perforation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from 
June 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Veteran was afforded a 
Travel Board Hearing with the undersigned Acting Veterans Law 
Judge in February 2008.  A transcript is associated with the 
claims folder.  The claim was remanded in May 2008 and August 
2009 for further evidentiary development.  


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's 
current tinnitus was not caused by any incident of service, 
and was not caused by or permanently worsened by his service-
connected residuals of a right tympanic membrane perforation.


CONCLUSION OF LAW

Tinnitus is not the result of disease or injury incurred in 
or aggravated by service, nor is it the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2006. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In this case, the evidence reflects a current bilateral 
tinnitus.  Thus, the pivotal determination is whether the 
condition is related to service or to his service-connected 
residuals of a right tympanic membrane perforation.

The Veteran's service treatment records and a post-service VA 
examination report dated in November 1971 are negative for 
any complaints or treatment of tinnitus.  A November 1971 
rating decision granted service connection for residuals of a 
right tympanic membrane perforation and assigned a 
noncompensable rating.  In January 2006, the Veteran 
requested service connection for tinnitus.  The Veteran has 
asserted that his tinnitus is a result of noise exposure 
during service and is secondary to his service-connected 
residuals of a right tympanic membrane perforation.

A VA examination was conducted in June 2009.  The examiner 
stated that the question of whether the Veteran's tinnitus 
was related to service could not be answered without 
resorting to speculation.  A VA examination was conducted in 
October 2009.  The examiner stated that that it was less 
likely as not that the Veteran's current tinnitus was caused 
or aggravated by the Veteran's service-connected residuals of 
a right tympanic membrane perforation or by noise exposure in 
service.  Subsequently, the examiner stated that the 
Veteran's claims file was reviewed and that the opinion had 
not changed.  

The opinion of the VA audiological examiner is more probative 
than the Veteran's lay opinion, and is consistent with the 
evidence of record.  The examiner reviewed the claims file.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (adoption of 
an expert medical opinion may satisfy the statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).

To the extent that the Veteran is attempting to establish 
continuity of symptomatology the Veteran has provided 
inconsistent statements regarding the onset of his tinnitus.  
At his hearing, he initially stated that his tinnitus or 
ringing in his ears began shortly after separation from 
service, hearing transcript (T.) at 2; and that he did not 
have ringing of the ears in service.  T. at 3.  However, 
later at that hearing, the Veteran stated, although he did 
not complain to medical personnel in service when he was 
treated for the ruptured tympanic membrane, he did experience 
ringing of the ears in service.  T. at 10.  The Veteran is 
competent to comment on symptoms of tinnitus.  The lack of 
contemporaneous medical records does not, in and of itself, 
render lay evidence not credible.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  However, the Board may 
properly consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board 
affords greater probative weight to the opinion of the VA 
examiner that the Veteran's tinnitus is not related to 
service or to his service-connected perforated tympanic 
membrane in light of the inconsistent statements given by the 
Veteran regarding the onset of his tinnitus. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Service connection for tinnitus is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


